Name: Commission Regulation (EC) No 647/2001 of 30 March 2001 fixing, for the 2000/01 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32001R0647Commission Regulation (EC) No 647/2001 of 30 March 2001 fixing, for the 2000/01 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EEC Official Journal L 091 , 31/03/2001 P. 0044 - 0044Commission Regulation (EC) No 647/2001of 30 March 2001fixing, for the 2000/01 marketing year, the amounts to be paid to producer organisations and associations thereof recognised under Regulation No 136/66/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 20d(4) thereof,Whereas:(1) Article 20d(1) of Regulation No 136/66/EEC provides for a percentage of production aid to be withheld to help finance the work of recognised producer organisations and associations thereof. For the 1998/99, 1999/2000 and 2000/01 marketing years, the amount of production aid referred to in Article 20d(1) of Regulation No 136/66/EEC is 0,8 %.(2) Article 21(1) of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000 and 2000/01 marketing years(3), as last amended by Regulation (EC) No 1273/1999(4), provides that the unit amounts to be paid to producer organisations and associations thereof are to be fixed on the basis of forecasts of the overall sum to be distributed. The funds that will become available in each Member State as a result of the amount withheld as referred to above must be suitably distributed among those eligible.(3) The measures provided for in this Regulation are in accordance with the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1>TABLE>Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 293, 31.10.1998, p. 50.(4) OJ L 151, 18.6.1999, p. 12.